DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/IB2017/050891, filed on February 17, 2017.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 20, 2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-24 are directed to method claims. Therefore, on its face, claims 1-24 are directed to a statutory category of invention under Step 1 of the 2019 Patent Subject Matter Eligibility Guidance. Claims 1-24 include the steps of observing, evaluating, and judging, and these steps under their broadest reason interpretation, cover certain methods of mental processes, an abstract idea. Claims 1-24 are also directed to the abstract idea without significantly more, under Prong One and Prong Two of the Revised Step 2A and Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, which is a judicial exception to 35 USC § 101.

Claim 1, under Step 2A, Prong One, recites, in part, “… receiving a trajectory segment … mapping a plurality of physical locations … determining a transportation route …” are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 1 articulates the steps of observing (receiving/collecting) a sequence of locations for a device), followed by evaluating (mapping the data set) a plurality of physical locations in order to come to a judgement (determining) of a transportation route by analyzing the trajectory segment, are mental processes. Claim 1 is reciting a judicial exception of an abstract idea.

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 1 recite the additional element of a processor, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of a processor is not integrated into the claim as a whole, claim 1 is directed to an abstract idea.

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Similarly, dependent claims 2-10, 21, and 23 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-10, 21, and 23 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Regarding claims 11-20, 22, and 24, independent claim 11 is a system performing the identical method of independent claim 1, and similarly, dependent claims 12-20, 22, and 24 of independent claim 11 are also performing identical methods corresponding to dependent claims 2-10, 21, and 23 of independent claim 1, therefore claims 11-20, 22, and 24 are also patent ineligible under 35 U.S.C. § 101 for the same respective rationale as claims 1-10, 21, and 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-13, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US-9494694-B1) in view of Hassan (US-20150100589-A1).

Regarding claim 1, Dong teaches a method performed on at least one computer processor (see Dong, Abstract, figure 13, column 7, line 62 to column 8, line 37, regarding processing units 1302 and module 1300), said method comprising: receiving a trajectory segment comprising a sequence of locations for a device, said locations comprising a timestamp and a coordinate location, said locations further comprising an accuracy (see Dong, Abstract, figure 8, column 1, lines 27-40, column 4, line 66 to column 5, line 32, column 5, lines 45-54, column 6, lines 45-62, and column 7, lines 56-58, regarding “using raw GPS sequence data, i.e. locations with time stamp information”, an example of a trajectory segment consisting of a plurality of latitude and longitude coordinate points (locations),  and Location Reliability Evaluator 806 that “evaluate the reliability (accuracy) of each GPS point”).
	Dong does not teach said locations being supplied from a telecommunications network.
	However, Hassan remedies this shortfall and teaches techniques for location source ranking for determining device position from position information infrastructure that includes GPS satellites, cellular telephone networks, wireless data (e.g., WiFiTM) networks, radio frequency identifier (RFID) functionality, and so forth, whereby the location sources can be ranked, for example, based on relative precision, accuracy, and/or historical reliability of respective location sources. Thus, when a location is requested for a particular device, a highest ranking available location source or combination of location sources can be selected to determine a location of the device (see Hassan, Abstract, figure 1, paragraphs 4, 18-19, 29, and 35 regarding position information infrastructure 114 providing locations supplied from (telecommunications) Network(s) 102).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the method of Dong to further comprise the location source ranking, partially based on relative accuracy, for determining device position via a telecommunications network of Hassan, because this would further improve the reliability and accuracy of location services by having multiple location sources to select from based on, for example, availability and accuracy, and therefore, modified Dong teaches for each of said sequence of locations, mapping a plurality of physical locations within said coordinate location and said accuracy (see Dong, figure 1, column 4, line 66 to column 5, line 54, regarding vehicle 102, for example, at GPS location A with candidate (physical) locations A1, A2, and A3 based on GPS tracking data and map (accuracy) matching); determining a transportation route comprising a physical location for each of said sequence of locations (see Dong, figures 1 and 2, column 4, line 66 to column 5, line 54, regarding a sequence of inferred (physical) locations resulting in the single path A1, B3, B2, and C2, an example of a transportation route).

Regarding claim 2, modified Dong teaches the method of claim 1, including said mapping comprising determining a plurality of geophysical locations within said accuracy of said coordinate location, said geophysical locations being defined in a transportation graph (see Dong, figure 1, column 4, line 66 to column 5, line 54, regarding GPS location A with candidate (geophysical) locations A1, A2, and A3 based on GPS tracking data and map (accuracy) matching) and each correlating with a roadway segment on a roadway network, an example of a transportation graph).

Regarding claim 3, modified Dong teaches the method of claim 2, including said transportation graph comprising a road system (see Dong, figure 1, column 1, lines 27-40, column 4, line 66 to column 5, line 54, regarding “embodiments of the invention primarily concern determining the location of a moving vehicle on a roadway network”, an example of a road system (transportation graph)).

Regarding claim 7, modified Dong teaches the method of claim 2, including said transportation graph comprising a plurality of nodes and edges, at least one of said nodes being an intersection (see Dong, figure 1, column 4, line 66 to column 5, line 54, regarding roadways (edges) Road 101 and Road 102 connected at a road intersection, and example of a node in a transportation graph).

Regarding claim 8, modified Dong teaches the method of claim 1, including further comprising: identifying a trajectory comprising a start point and end point, said trajectory being comprised of said sequence of locations (see Dong, figures 1 and 7, column 1, lines 27-58, column 4, line 66 to column 5, line 54, and 34, regarding location reliability assessment module 704 “for receiving linked GPS data to paths, reliability assessment rules, and context information and providing reliable (sequence of) GPS data points of the location of the object along the trajectory of the path”); determining said trajectory segment from said trajectory, said trajectory segment being a portion of said trajectory being traveled on a first transportation mode (see Dong, figures 1 and 7, column 1, lines 27-58, column 4, line 66 to column 5, line 54, and column 6, lines 23-34, regarding sub-trajectories splitter 710 “receiving the reliable GPS data points and splitting the trajectory of the reliable GPS data points into a plurality of shorter sub-trajectories paths (trajectory segments) having GPS data points” being traveled on a road system, an example of a first transportation mode).

Regarding claim 9, modified Dong teaches the method of claim 8, including said transportation route comprising a sequence of passageways within said transportation graph (see Dong, figures 1 and 2, column 4, line 66 to column 5, line 54, regarding a sequence of inferred locations (passageways) resulting in the single path A1, B3, B2, and C2, an example of a transportation route on a road system transportation graph).

Regarding claim 10, modified Dong teaches the method of claim 9, including further comprising: determining a first speed between a first location at a first time and a second location at a second time (see Dong, figures 1 and 8, column 1, lines 27-58, column 4, line 66 to column 5, line 54, and column 7, lines 32-41, regarding OBD Scan 832 providing OBD speed and acceleration sequence of the vehicle); and interpolating at least one intermediate location at an intermediate time between said first location at said first time and said second location at said second time (see Dong, figures 1, 8, and 12, column 1, lines 27-58, column 4, line 66 to column 5, line 54, and column 7, lines 32-55, regarding location inference module 714 adjusting (interpolating) of “spacing of GPS data points 1202, 1204, 1206, 1208, and 1210 based on the speed and acceleration of the vehicle traveling along the roadway as measured by OBD Scan 832”).

	Regarding claim 21, modified Dong teaches the method of claim 1, including said locations being further derived from monitoring cellular communications on said telecommunications network (see Hassan, Abstract, figure 1, paragraphs 4, 18-19, 29, and 35 regarding position information infrastructure 114 providing locations supplied from (telecommunications) Network(s) 102, “includes GPS satellites, cellular telephone networks, wireless data (e.g., WiFiTM) networks, radio frequency identifier (RFID) functionality, and so forth”).

Regarding claim 23, modified Dong teaches the method of claim 1, including further comprising storing said transportation route in a database (see Dong, figure 8, paragraphs 38, and 40, regarding map-mapping results storage 808).

Regarding claims 11-13, 17-20, 22, and 24, independent claim 11 is a system performing the identical method of independent claim 1, and similarly, dependent claims 12-13, 17-20, 22, and 24 of independent claim 11 are also performing identical methods corresponding to dependent claims 2-3, 7-10, 21, and 23 of independent claim 1, therefore claims 11-13, 17-20, 22, and 24 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-3, 7-10, 21, and 23.

Claim 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US-9494694-B1) in view of Hassan (US-20150100589-A1), and further in view of Murphy (US-20160323705-A1).

Regarding claim 4, modified Dong teaches the method of claim 2, except said transportation graph comprising a railway system.
Murphy teaches a system for mobile network geolocation by using knowledge of geographic map data so that a location of a mobile device may be determined to be on a travel path, whereby the travel path may be a non-stationary path, for example, this may comprise a road, path, cycle-way, byway, bus-route, tram-route, railway, flight path, waterway, transportation route, or other route or path (see Murphy, Abstract, figure 17, paragraphs 22, 93-96, regarding method 1700 and block 1706, where determining one or more candidate locations of a mobile device may be further based on map-matching analysis, location estimates, information from two or more cells, or a combination thereof).
It would have been obvious to one of ordinary skill in the art to modify the method in Dong to further comprise the method in Murphy of extending coverage of a transportation graph to include railway routes and include mobile network location data because this would improve map-matching analysis by supplementing GPS data with additional location data to improve the accuracy of route determination and expand global area coverage and connectivity by integrating additional transportation systems.

Regarding claim 5, modified Dong teaches the method of claim 2, except said transportation graph comprising a bus system.
Murphy teaches a system for mobile network geolocation by using knowledge of geographic map data so that a location of a mobile device may be determined to be on a travel path, whereby the travel path may be a non-stationary path, for example, this may comprise a road, path, cycle-way, byway, bus-route, tram-route, railway, flight path, waterway, transportation route, or other route or path (see Murphy, Abstract, figure 17, paragraphs 22, 93-96, regarding method 1700 and block 1706, where determining one or more candidate locations of a mobile device may be further based on map-matching analysis, location estimates, information from two or more cells, or a combination thereof).
It would have been obvious to one of ordinary skill in the art to modify the method in Dong to further comprise the method in Murphy of extending coverage of a transportation graph to include bus routes and include mobile network location data because this would improve map-matching analysis by supplementing GPS data with additional location data to improve the accuracy of route determination and expand global area coverage and connectivity by integrating additional transportation systems.

Regarding claim 6, modified Dong teaches the method of claim 2, except said transportation graph comprising a ferry system.
Murphy teaches a system for mobile network geolocation by using knowledge of geographic map data so that a location of a mobile device may be determined to be on a travel path, whereby the travel path may be a non-stationary path, for example, this may comprise a road, path, cycle-way, byway, bus-route, tram-route, railway, flight path, waterway, transportation route, or other route or path (see Murphy, Abstract, figure 17, paragraphs 22, 93-96, regarding method 1700 and block 1706, where determining one or more candidate locations of a mobile device may be further based on map-matching analysis, location estimates, information from two or more cells, or a combination thereof).
It would have been obvious to one of ordinary skill in the art to modify the method in Dong to further comprise the method in Murphy of extending coverage of a transportation graph to include waterway (ferry) routes and include mobile network location data because this would improve map-matching analysis by supplementing GPS data with additional location data to improve the accuracy of route determination and expand global area coverage and connectivity by integrating additional transportation systems.

Regarding claims 14-16, independent claim 11 is a system performing the identical method of independent claim 1, and similarly, dependent claims 14-16 of independent claim 11 are also performing identical methods corresponding to dependent claims 4-6 of independent claim 1, therefore claims 14-16 are also are rejected under 35 U.S.C. 103 for the same respective rationale as claims 4-6.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

May 7, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661